Citation Nr: 1507826	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-45 724	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In pertinent part, the August 2008 rating decision granted service connection for left ear hearing loss and assigned an initial noncompensable disability rating, and denied service connection for right ear hearing loss.  The Veteran appealed the denial of service connection for right ear hearing loss, and in a February 2014 rating decision, the RO granted his claim and assigned a noncompensable disability rating and incorporated it into his disability rating for left ear hearing loss.  

The Board notes that the August 2008 rating decision also denied service connection for tinnitus, hypertension, skin cancer, and posttraumatic stress disorder (PTSD).  The Veteran filed a timely Notice of Disagreement (NOD) with regard to these issues in December 2008.  The RO again denied these claims in a September 2009 Statement of the Case (SOC) and the Veteran appealed the denials in his November 2009 VA Form 9.  Service connection for tinnitus was granted in a February 2014 rating decision.  The Veteran has not filed an NOD with regard to any appealable determination made in the February 2014 rating decision regarding tinnitus, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for hypertension, skin cancer, and PTSD were remanded by the Board in September 2014 and are still undergoing development.  Therefore, they are not before the Board.  

As a result, the issue of entitlement to an initial compensable disability rating for bilateral hearing loss is the only issue currently before the Board.  

The Veteran requested a hearing before a member of the Board in connection with his claim.  The hearing was scheduled in January 2015 and he was notified of this in December 2014.  However, he withdrew his appeal prior to the date of his hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


